Exhibit 21 SUBSIDIARIES OF BED BATH & BEYOND INC. The following are all of the subsidiaries of Bed Bath & Beyond Inc. other than: (i) 100% owned subsidiaries of Bed ‘n Bath Stores Inc. holding no assets other than a single store lease and, in some cases, fully depreciated fixed assets; (ii) 100% owned subsidiaries of Harmon Stores, Inc. holding no assets other than a single store lease and, in some cases, fully depreciated fixed assets; (iii) 100% owned subsidiaries of Buy Buy Baby, Inc. holding no assets other than a single store lease and, in some cases, fully depreciated fixed assets; and (iv) omitted subsidiaries which in the aggregate would not constitute a significant subsidiary. Name Jurisdiction Bed Bath & Beyond of California Limited Liability Company Delaware Bed Bath & Beyond Canada L.P. Ontario Buy Buy Baby, Inc. Delaware Christmas Tree Shops, Inc. Massachusetts Cost Plus, Inc. California Cost Plus Management Services, Inc. California Harmon Stores, Inc. Delaware Harbor Linen, LLC Delaware Liberty Procurement Co. Inc. New York
